Beoyles, J.,
dissenting. The defendant was convicted of keeping whisky on hand at his place of business. There being direct testimony from the arresting officers that they found whisky 'in the defendant’s place of business, the conviction did not depend wholly upon circumstantial evidence, and therefore the judge did not err, in the absence of a timely written request therefor, in failing to charge the law of circumstantial evidence. In my opinion the judgment of the lower court should be affirmed.